DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/20 was filed on 1/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 1/29/20 are accepted by the examiner.

Specification
The disclosure is objected to because of the following informalities: “lithium difluoro(oxalato)borat” and “lithium bis(oxalato)boarate” are misspelled.  Appropriate correction is required.

Claim Objections
Claims 2, 10, 16, and 18 are objected to because of the following informalities:  “lithium difluoro(oxalato)borat” should be changed to “lithium difluoro(oxalato)borate” and “lithium bis(oxalato)boarate” should be changed to “lithium bis(oxalato)borate.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2019/0356015).
Regarding claims 1, 4, and 5, Zhang et al discloses a lithium ion battery (high-energy density electrochemical cell) that cycles lithium ions comprising:  a negative electrode comprising graphite+SiO (graphite-containing electroactive material); and an electrolyte (system) comprising: 1 M of LiFSI (lithium fluorosulfonylimide); additives (formation additives) that are 0.5 wt% VC (vinylene carbonate) and 2 wt% DTD (ethylene sulfate), wherein VC and DTD inherently assist in the formation of a solid electrolyte interface layer on the surface of the negative electrode (graphite-containing electrode); and solvents comprising ethylene carbonate (EC), ethyl methyl carbonate (EMC), and diethyl carbonate (DEC) in a volume ratio of EC, EMC, and DEC of 20:20:60 which corresponds to 25 wt% of ethylene carbonate when the volume ratio is converted to weight % based upon the densities of EC, EMC, and DEC ([0069],[0070], Tables 2 and 3, Embodiment 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Okumura et al (US 2014/0322576).  The Zhang reference is applied to claim 1 for reasons stated above.  
	However, Zhang et al does not expressly teach one or more corrosion-resistant additives selected from the group consisting of: lithium difluoro(oxalato)borat (LiDFOB), lithium bis(oxalato)boarate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 2); wherein the electrolyte system comprises greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the one or more corrosion-resistant additives (claim 3).
	Okumura et al discloses an additive (corrosion-resistant additive) containing LiBOB (lithium bis(oxalato)borate) that is contained in the electrolytic solution at a percentage of 0.1 wt% to 10 wt% with examples of 3 wt% and 5 wt% ([0294], Table 25, Examples D24-D29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang electrolyte to include a corrosion-resistant additive that is lithium bis(oxalato)borate (LiBOB), wherein the electrolyte .  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Komatsu et al (US 2015/0188137).  The Zhang reference is applied to claim 1 for reasons stated above.  
	However, Zhang et al does not expressly teach one or more stabilizer additives selected from the group consisting of: 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 6); wherein the electrolyte system comprises less than or equal to about 5 wt.% of the one or more stabilizer additives (claim 7).
	Komatsu et al discloses additives (stabilizer additives) having a LUMO value within a range of from -1.10 to 1.11 eV in the electrolyte, wherein examples of the additive include dioxathiolane dioxide ([0119],[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang electrolyte to include an additive that is 1,3,2-dioxathiolane 2,2-dioxide in order to provide a battery having high doping and dedoping capacity and excellent high-temperature cycle characteristics ([0118]).  

Claims 8, 9, 12, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Morin et al (US 2019/0081304).  The Zhang reference is applied to claim 1 for reasons stated above.  
However, Zhang et al does not expressly teach a graphite-containing electrode having a loading density of greater than or equal to about 4.0 mAh/cm2 (claims 8, 9, and 16).
	Morin et al discloses anode materials using graphite corresponding to an anode loading density of 4.0 mAh/cm2 ([0098]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang electrolyte to include a graphite-containing electrode having a loading density of greater than or equal to about 4.0 mAh/cm2 in order to improve the C/10 capacity and C/5 capacity of the battery ([0098]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Morin et al indicates that a graphite-containing electrode having a loading density of 4.0 mAh/cm2 is a suitable material for use as an anode material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a graphite-containing electrode having a loading density of greater than or equal to about 4.0 mAh/cm2.

Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Morin et al (US 2019/0081304) as applied to claims 9 and 16 above, and further in view of Okumura et al (US 2014/0322576).  
However, Zhang et al as modified by Morin et al does not expressly teach one or more corrosion-resistant additives selected from the group consisting of: lithium 4), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 10); wherein the electrolyte system comprises greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the one or more corrosion-resistant additives (claim 11); greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the one or more electrolyte additives selected from the group consisting of: lithium difluoro(oxalato)borate (LiDFOB), lithium bis(oxalato)borate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 18).
	Okumura et al discloses an additive (corrosion-resistant additive) containing LiBOB (lithium bis(oxalato)borate) that is contained in the electrolytic solution at a percentage of 0.1 wt% to 10 wt% with examples of 3 wt% and 5 wt% ([0294], Table 25, Examples D24-D29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang/Morin electrolyte to include a corrosion-resistant additive that is lithium bis(oxalato)borate (LiBOB), wherein the electrolyte comprises 3 wt.% or 5 wt.% of the corrosion-resistant additive in order to suppress the deterioration of 0.5 C discharged capacity and to suppress the deterioration of output characteristics ([0292]).  

s 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Morin et al (US 2019/0081304) as applied to claims 9 and 16 above, and further in view of Komatsu et al (US 2015/0188137).  
However, Zhang et al as modified by Morin et al does not expressly teach one or more stabilizer additives selected from the group consisting of: 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 14); wherein the electrolyte system comprises less than or equal to about 2 wt.% of the one or more stabilizer additives (claim 15); greater than 0 wt.% to less than or equal to about 2 wt.% of the one or more electrolyte additives selected from the group consisting of. 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 20).
	Komatsu et al discloses an additive having a LUMO value within a range of from -1.10 to 1.11 eV in the electrolyte, wherein examples of the additive include dioxathiolane dioxide ([0119],[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang/Morin electrolyte to include an additive that is 1,3,2-dioxathiolane 2,2-dioxide in order to provide a battery having high doping and dedoping capacity and excellent high-temperature cycle characteristics ([0118]).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0356015) in view of Morin et al (US 2019/0081304) as applied to claim 16 above, and further in view of Kim (US 2012/0258357).  
However, Zhang et al as modified by Morin et al does not expressly teach greater than 0 M to less than or equal to about 0.5 M of lithium hexafluorophosphate (LiPF6) (claim 17).
	Kim discloses an electrolyte comprising 0.3M or 0.5M LiPF6 and lithium bisfluorosulfonylimide (LiFSI) ([0066],[0067] and Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang/Morin electrolyte to include 0.3M or 0.5M LiPF6 in order to provide superior capacity retention after being allowed to stand at high temperature ([0090]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729